department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-127696-01 ulic memorandum for associate area_counsel sb_se area ft lauderdale from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject collateral agreements with mortgages and offers in compromise this chief_counsel_advice responds to your e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether the service can accept an offer to compromise a tax_liability which is already secured_by a mortgage under an existing collateral_agreement and whether acceptance of such an offer requires the service to release the mortgage conclusions the service may accept an offer to compromise a tax_liability even though it is independently secured_by a mortgage under a collateral_agreement a collateral_agreement in which a taxpayer grants additional security to the service creates an independent cause of action separate from any_action to collect on the underlying tax debt thus the service is not required to release the mortgage unless it otherwise agrees to in the compromise facts taxpayer failed to pay several years worth of tax_liabilities as a result a statutory lien attached to taxpayer’s home and the service filed notices of federal_tax_lien in the proper county records taxpayer then wished to sell her home and purchase a new property she approached the service seeking to discharge the lien on her home in order to facilitate its sale taxpayer and the service entered into a gl-127696-01 collateral_agreement under the terms of the agreement the service issued a certificate of discharge for the property taxpayer was selling and in return taxpayer executed a promissory note for the full amount of the statutory liens plus statutory additions secured_by a mortgage on the new property the service further agreed to forebear from exercising its rights under the mortgage until the taxpayer dies sells the property or defaults under the collateral_agreement the promissory note or the mortgage taxpayer agreed to waive the statute_of_limitations on collection and the service refiled its notices of federal_tax_lien now taxpayer wishes to compromise her tax_liabilities including an additional liability incurred after the collateral_agreement was signed taxpayer submitted an offer to compromise conditioned on the service’s release of its mortgage law and analysis the collateral_agreement in certain cases a taxpayer with an outstanding tax_liability may wish to offer additional security in exchange for an agreement from the service to refrain from foreclosing its existing liens these agreements are provided for in the service’s irm handbook collateral agreements and security type collateral in rare situations the service is authorized to accept mortgages in exchange for extending the amount of time for the collection_of_taxes irm see sec_7101 sec_301_7101-1 collateral agreements are designed to create additional security for the service not to replace any statutory liens the service may have in those cases where mortgages are accepted service policy is clear that the mortgage should never be used in lieu of filing a notice_of_federal_tax_lien irm a collateral_agreement does not compromise tax_liabilities and should not be confused with collateral agreements in the context of offers in compromise in the offer context collateral agreements provide the service with additional consideration beyond what is secured in the offer irm in that context the offer and the collateral_agreement together make up the compromise_agreement see 303_f2d_1 5th cir a collateral_agreement such as the one at issue here is different because it gives the service an alternate means for collecting the full amount of the overdue taxes indeed in this case taxpayer agreed to remain liable for the entire amount of her outstanding tax debt clearly no compromise was intended 1preferably the tax claim will be reduced to judgment thus extending the time for collection gl-127696-01 it is well settled that a collateral_agreement secured_by a mortgage_bond or some other surety creates an independent cause of action separate from one to collect taxes 313_us_289 it is not denied that the bond created a new cause of action distinct from that on the taxpayer’s obligation 287_us_32 a bond made in such circumstances affords a cause of action separate and distinct from one to collect the tax 279_us_370 the making of the bond gives the united_states a cause of action separate and distinct from an action to collect taxes which it already had 113_f2d_322 2nd cir the bond gave the united_states a cause of action entirely separate and distinct from the one to collect taxes julicher v internal_revenue_service u s t c big_number e d penn the taxpayer in the instant case provided the service with another means to collect the money owed most recently the long-standing rule that a collateral_agreement similar to the one at issue here gives the service an independent means for collecting overdue taxes was affirmed in 50_fsupp2d_107 d r i in that case a delinquent taxpayer executed a promissory note secured_by a mortgage on his father’s property in order to prevent the service from immediately seizing his assets ten years passed and the taxpayer failed to make any payments on the note id pincite the service began to foreclose on the mortgage and the taxpayer objected arguing that the action was barred by the statute_of_limitations id the court disagreed and in granting summary_judgment to the government it concluded that the promissory note and the mortgage gave the government an independent means for collecting the taxes owed and the statute_of_limitations bar cannot be extended by implication to that note and mortgage id pincite emphasis added as the above quote highlights further evidence that collateral agreements are separate obligations comes from the court’s treatment of the statute_of_limitations courts have been exceedingly concerned with the issue of fairness with regard to collateral agreements recognizing that taxpayers enter into collateral agreements in order to delay the collection_of_taxes courts have noted that it is only fair for the service to get something out of the deal citizens bank f_supp 2d pincite for the government to defer its collection efforts at the request of the taxpayer it must have gotten something more in return than what it already had thus because the collateral_agreement gives the service more than what it already had ie more than a statutory lien the collateral_agreement is unaffected by the statute_of_limitations as the supreme court noted once a taxpayer secures for himself a temporary reprieve from the collection of his taxes he should not object to making good the contract by which he obtained the delay he sought john barth co u s pincite gl-127696-01 in this case taxpayer agreed to waive the statute_of_limitations on collection of her tax_liabilities due to changes instituted by irs restructuring and reform act of this extension will expire on date p l 112_stat_655 after that date the service will be barred from collecting under its statutory liens however because the mortgage creates a separate cause of action the service is not prevented by the statute_of_limitations from collecting under it 313_us_289 287_us_32 john barth co 279_us_370 oswego falls corp 113_f2d_322 citizens bank 50_fsupp_107 julicher u s t c big_number the offer_in_compromise because the collateral_agreement creates an independent cause of action the original unpaid taxes giving rise to the statutory liens remain as separate liabilities if the service wishes to compromise those liabilities it is within its discretion to do so sec_7122 temp sec_301_7122-1t absent language in the compromise_agreement to the contrary the mortgage will remain unaffected compromise agreements that conform to the statutory requirements are construed as contracts and thus are subject_to the general rules governing contracts 372_f2d_352 3rd cir lane 303_f2d_1 5th cir 429_fsupp_42 s d tex taxpayer has submitted an offer containing a term requiring the service to release the mortgage if the service were to accept this offer it would be bound by that term because an acceptance cannot change the terms of an offer restatement second of contracts sec_59 sec_61 if compliance does not want to release the mortgage it should request taxpayer to amend her offer when evaluating whether an offer to compromise is acceptable the service takes into account reasonable collection potential irm the reasonable collection potential in this case should include what could be collected under the mortgage further it should include what can be collected under the service’s statutory liens although your e-mail does not address any liens under the collateral_agreement the service expressly retained its statutory liens and in fact refiled the notices of federal_tax_lien after taxpayer waived the statute_of_limitations the certificate of discharge only affected the property then covered by the tax_lien that the taxpayer subsequently sold sec_6325 a lien would have automatically attached to taxpayer’s subsequently purchased home glass city bank v united_states 362_us_265 this is something to be taken into account before accepting any offer this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views gl-127696-01 if you have any further questions please contact the attorney assigned to this matter at
